DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on June 6, 2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17/018,266 is acceptable and a RCE has been established. An action on the RCE follows. 
Response to Arguments
Applicant’s arguments, see Amendment, filed 6/6/22, with respect to claims 1-12 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to phase noise compensation in a wireless communication system. The closest prior art US 2019/0132102 Kwak et al disclose a DC subcarrier may transmit by a UE. However, none of the prior art teach or suggest transmitting, from a user equipment via radio resource control (RRC) signaling to an access network entity, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0124666 Vintola et al disclose UE may report a location of a DC subcarrier to a base station. US 2016/0100403 Han et al disclose DC subcarriers and resource blocks. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
June 24, 2022
/EVA Y PUENTE/                                                                                                                                             Primary Examiner, Art Unit 2632